Filed 6/29/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                               2020 ND 139

State of North Dakota,                                Plaintiff and Appellee
     v.
Michael Blake,                                     Defendant and Appellant

                               No. 20190394

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Daniel J. Borgen, Judge.

AFFIRMED.

Per Curiam.

Anna A. Argenti, Assistant State’s Attorney, Bismarck, ND, for plaintiff and
appellee; submitted on brief.

Russell J. Myhre, Enderlin, ND, for defendant and appellant; submitted on
brief.
                                State v. Blake
                                No. 20190394

Per Curiam.

[¶1] Michael Blake appeals a district court’s judgment after a jury convicted
him of terrorizing, in violation of N.D.C.C. § 12.1-17-04(1), and unlawful entry
into a vehicle, in violation of N.D.C.C. § 12.1-22-04. Blake argues the guilty
verdict is not supported by sufficient evidence. After reviewing the record, we
conclude sufficient evidence supports the verdict. We summarily affirm the
criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Jerod E. Tufte
     Daniel J. Crothers




                                       1